Order entered June 24, 2015




                                            In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                     No. 05-15-00388-CV

                              ERNEST K. BANKAS, Appellant

                                              V.

                              MAUREEN BANKAS, Appellee

                      On Appeal from the 301st Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. DF-09-13471

                                          ORDER
       We GRANT appellant’s June 22, 2015 motion for an extension of time to file a letter

brief addressing this Court’s jurisdictional concerns. Appellant shall file her letter brief by

JULY 6, 2015. We caution appellant that no further extension of time will be granted.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE